Citation Nr: 0015228	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to an increased rating for a right knee disorder, 
currently evaluated 20 percent disabling.  

Entitlement to an increased rating for a left knee disorder, 
currently evaluated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1984 to July 1986.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in March 1993 which denied a rating greater than 10 percent 
for the veteran's left knee disability.  That rating decision 
increased to 20 percent the rating for the veteran's right 
knee disability, with one month of a 100 percent rating under 
the provisions of 38 C.F.R. § 4.30, followed by a 10 percent 
rating for the disability.  The veteran appealed.  A rating 
decision in July 1993 increased the rating for the left knee 
to 20 percent disabling and increased the rating for the 
right knee disability to 20 percent disabling following the 
temporary total rating.  


REMAND

In August 1997, the Board Remanded this case to schedule the 
veteran for an orthopedic examination to determine the 
current nature and extent of his knee disabilities.  The 
examiner was requested to determine whether either knee 
exhibits weakened movement, excess fatigability, or 
incoordination and to express an opinion as to whether pain 
significantly limits functional ability during flare-ups or 
when either knee is used over a period of time.  The Remand 
referred to the holding of the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), in this regard.  Further, the Remand 
directed the RO to consider the propriety of assigning 
separate ratings for the disabilities based on limitation of 
motion due to arthritis, pursuant to VAOPGCPREC 23-97.  

An orthopedic examination was conducted in November 1998.  
Although the examiner's report does discuss the veteran's 
knee complaints, as well as the veteran's assessment of his 
functional impairment, the examiner did not provide his own 
opinion in that regard.  Moreover, the report does not 
provide any information regarding the factors of weakened 
movement, excess fatigability, or incoordination as required 
by 38 C.F.R. § 4.45 (1999).  

In addition, the RO did not consider whether separate ratings 
based on limitation of motion were appropriate for the 
veteran's knee disabilities.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's August 1997 Remand was not 
completed by the RO, the appellant's appeal is not yet ready 
for final appellate consideration.  

Therefore, this case is again REMANDED for the following 
actions:  

1.  After obtaining any needed signed releases from 
the veteran, the RO should request copies of up-to-
date records of any examination or treatment, VA or 
non-VA, that he has received for his knee 
disabilities.  All records so received should be 
associated with the claims file.  

2.  The RO should schedule the veteran for an 
orthopedic examination.  All tests deemed necessary 
by the examiner should be accomplished.  The claims 
folder and a copy of this REMAND must be made 
available to and be reviewed by the examiner in 
conjunction with the examination.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical findings, and 
should describe in detail the presence or absence 
and the extent of any functional loss due to 
service-connected knee disabilities.  Consideration 
should be given to any loss due to reduced or 
excessive excursion, or due to decreased strength, 
speed, or endurance, as well as any functional loss 
due to absence of necessary structures, deformity, 
adhesion, or defective innervation.  In particular, 
the examiner should comment on any functional loss 
due to weakened movement, excess fatigability, 
incoordination, or pain on use, and should state 
whether any pain claimed by the appellant is 
supported by adequate pathology, e.g., muscle 
spasm, and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on pressure or 
manipulation.   It is important for the examiner's 
report to include a description of the above 
factors that pertain to functional loss due to any 
of the disabilities that develops on use.  In 
addition, the examiner should express an opinion as 
to whether pain or other manifestations occurring 
during flare-ups or with repeated use could 
significantly limit functional ability of the 
affected part.  The examiner should portray the 
degree of any additional range of motion loss due 
to pain on use or during flare-ups.  

3.  Before taking any further action, the RO should 
determine whether all of the development requested 
above has been completed fully and that all 
requested information and opinions have been 
received.  The RO should take any action needed to 
ensure compliance with this REMAND.  

4.  After all of the requested development of the 
record has been completed, the RO should then again 
consider the veteran's claims for increased ratings 
for his knee disabilities.  Consideration should 
also be given to whether a separate disability 
rating based on limitation of motion due to 
arthritis is warranted for either knee.  If any 
action taken remains adverse to the veteran, he and 
his accredited representative should be provided 
with a supplemental statement of the case and 
should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



